     Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 1 of 16 PageID #: 427



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


TONYA C. COTTON,

              Plaintiff,

v.                                         Civil Action No. 2:20-cv-00465

CITY OF CHARLESTON,

              Defendant.


                        MEMORANDUM OPINION AND ORDER


              Pending is the plaintiff’s motion filed on July 9,

2020, requesting that this action be remanded to state court and

seeking an award of costs and expenses (ECF No. 3).


                                I.    Background


              The plaintiff initiated this action on June 8, 2020,

in the Circuit Court of Kanawha County, West Virginia.               See ECF

No. 1-2.      In her complaint, the plaintiff alleges her employment

with the city collector’s office was wrongfully terminated by

the defendant, the City of Charleston (the “City”).              See id. at

5–13.     Based on the allegations, the plaintiff asserts five

causes of action, including unlawful retaliatory discharge in

violation of state public policy, tortious violation of

constitutional rights, and violations of the West Virginia Human
  Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 2 of 16 PageID #: 428



Rights Act based on the plaintiff’s age, sex, and race.            See id.

at 7-12.


           In her first cause of action, the plaintiff asserts

that her termination contravened substantial West Virginia

public policy and was thus unlawful under Harless v. First Nat’l

Bank, 246 S.E.2d 270 (W. Va. 1978).        See ECF No. 1-2 at 7.      She

further asserts:


           The source of the substantial public policies upon
           which the plaintiff’s claim is based are the
           constitutional rights guaranteed to the plaintiff
           under Article III, Section 7 and/or Article III,
           Section 3 of the West Virginia Constitution and under
           the First Amendment of the United States Constitution.

Id.


           In her second cause of action, the plaintiff asserts

the following:


           1. The second count alleges a State constitutional tort
              action against the defendant under the West Virginia
              Constitution, pursuant to the common law of West
              Virginia.

           2. The actions of the defendant violated the
              constitutional rights guaranteed to the plaintiff
              under Article III, Section 7 and/or Article III,
              Section 3 [o]f the West Virginia Constitution[.]

           3. The actions of the defendant also violated the
              constitutional rights guaranteed to the plaintiff
              under the First Amendment to the United States
              Constitution.

           4. The provisions of the United States Constitution are
              cited in this Complaint because, with some limited


                                     2
  Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 3 of 16 PageID #: 429



              exceptions, the rights guaranteed to the plaintiff
              under the West Virginia and United States
              Constitutions are so parallel that the violation of
              one similarly would constitute the violation of the
              other[.] In civil rights litigation, plaintiffs
              often cite the state and federal constitutional
              provisions implicated so that the issues in the case
              are federalized to allow for possible review by the
              United States Supreme Court in the unlikely event
              that either the trial court or the West Virginia
              Supreme Court interprets a constitutional right
              contrary to decisions [o]f the United States Supreme
              Court.

           5. By alleging that the defendant violated the
              plaintiff’s rights under the West Virginia and
              United States Constitutions, the plaintiff clearly
              and unambiguously has not created any federal cause
              of action to warrant the removal of this case to
              federal court.

           6. . . . . Furthermore, by alleging violations of the
             United States Constitution, the Governmental Tort
             Claims and Insurance Reform Act is inapplicable.

Id. at 8-9.


           On July 8, 2020, the City removed the action to this

court, asserting that the plaintiff’s first and second causes of

action arise under the federal Constitution.          See ECF No. 1.


           The plaintiff subsequently filed the current motion to

remand.   See ECF No. 3.     Notably, in her motion-to-remand

briefing, the plaintiff represents that she “went to great

lengths to ensure that any person reading [her] complaint would

have to know that only an action based upon West Virginia law

was being alleged.”     Id. at 5 (emphasis added).       She further




                                     3
     Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 4 of 16 PageID #: 430



represents that she “deliberately and explicitly stated

throughout the complaint that [she] [was] alleging a state

constitutional tort action and that this action was not filed

pursuant to 42 U.S.C. § 1983, or any other related federal

statute.”      Id. at 7 (emphasis added).


                                II.   Discussion

A.      Motion to Remand


              Under the statute governing federal removal

jurisdiction, “any civil action brought in a State court of

which the district courts of the United States have original

jurisdiction, may be removed by the defendant . . . to the

district court of the United States for the district and

division embracing the place where such action is pending.”                28

U.S.C. § 1441(a).       One source of original jurisdiction provides

that “[t]he district courts shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or

treaties of the United States.”          28 U.S.C. § 1331.      Accordingly,

under the well-pleaded complaint rule, “removal is appropriate

if the face of the complaint raises a federal question.”               Lontz

v. Tharp, 413 F.3d 435, 439 (4th Cir. 2005).


              In applying the well-pleaded complaint rule, “courts

‘ordinarily look no further than the plaintiff’s properly

pleaded complaint in determining whether a lawsuit raises issues


                                        4
  Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 5 of 16 PageID #: 431



of federal law capable of creating federal-question jurisdiction

under 28 U.S.C. § 1331.’”      Pinney v. Nokia, Inc., 402 F.3d 430,

442 (4th Cir. 2005) (brackets and ellipsis omitted) (quoting

Custer v. Sweeney, 89 F3d 1156, 1165 (4th Cir. 1996)).            “[I]n

examining the complaint, [the] first step is to ‘discern whether

federal or state law creates the cause of action.’”           Id.

(quoting Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148,

151 (4th Cir. 1994)).     “If federal law creates a plaintiff’s

claim, then removal is proper.”       Id. Further, if state law

creates a claim, removal is proper if the defendant establishes

that “the plaintiff’s right to relief necessarily depends on a

question of federal law” and that “the question of federal law

is substantial.”    Id. (internal quotation marks omitted)

(quoting Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th

Cir. 2004)).


           “[T]he party seeking removal[] . . . bears the burden

of establishing federal jurisdiction, in a context in which

[courts] ‘strictly construe’ jurisdictional limits because of

the ‘significant federalism concerns’ that attend the removal of

cases from state court to federal court.”         Burrell v. Bayer

Corp., 918 F.3d 372, 380–81 (4th Cir. 2019) (quoting Mulcahey,

29 F.3d at 151).    “‘If it appears before final judgment that a

case was not properly removed, because it was not within the




                                     5
    Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 6 of 16 PageID #: 432



original jurisdiction of the United States district courts, the

district court must remand it to the state court from which it

was removed.’”      Pinney, at 441 (quoting Franchise Tax Bd. v.

Constr. Laborer’s Vacation Tr., 463 U.S. 1, 8 (1983)).


             In its briefing on the motion, the City appears to

assert federal-question jurisdiction based only on the

plaintiff’s second cause of action.          See ECF No. 6.     Thus, the

City seems to have abandoned its assertion that removal could be

predicated on the plaintiff’s first cause of action.             See

Burrell, 918 F.3d at 380-81 (placing burden to establish

jurisdiction on the removing party).          Accordingly, the

dispositive issue here is whether the second cause of action

raises a federal question for purposes of removal jurisdiction.


             In addressing this issue, both parties cite prior

decisions from this court concerning the removability of actions

involving similarly worded complaints.          See, e.g., Treadway v.

Raleigh Cnty. Bd. of Educ., No. 5:19-cv-0776, 2019 WL 6713389

(S.D.W. Va. Dec. 9, 2019); Eggleton v. Town of Clendenin, No.

2:07-0026, 2007 WL 9718532 (S.D.W. Va. Sept. 27, 2007); Lilly v.

Town of Clendenin, No. 2:05-0303, 2005 WL 2171670 (S.D.W. Va.

Sept. 6, 2005). 1     The court finds these prior decisions



1 Indeed, the relevant language from the plaintiff’s complaint
quoted in the first section of this memorandum and opinion is


                                       6
  Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 7 of 16 PageID #: 433



illuminating.    In them, the court noted that the complaints were

“enigma[tic]” because they contained the “somewhat conflicting

representations” that the plaintiffs eschewed any federal cause

of action and that they nonetheless alleged violations of

federal constitutional rights.       Lilly, 2005 WL 2171670, at *3;

see also Treadway, 2019 WL 6713389, at *2; Eggleton, 2007 WL

9718532, at *6.    In light of the ambiguity, the court determined

that the “better reading” of these complaints was that “the

plaintiff[s] seek[] to proceed in state court with state claims,

although asserting for good measure that violation of the state

constitutional provisions would also amount to federal

constitutional deprivations, federal claims which [they]

decline[] to pursue.”     Lilly, 2005 WL 2171670, at *3; see also

Eggleton, 2007 WL 9718532, at *2.        This reading was appropriate

for at least three reasons: (1) the plaintiffs unambiguously

clarified in their remand briefing that their claims were

controlled by West Virginia law only; (2) where complaints are

susceptible to two interpretations, federal courts are obliged

to strictly construe them and accept the interpretation that

defers to the state tribunal; and (3) the complaints expressly

disclaimed reliance upon § 1983, the vehicle for alleging a

violation of federally protected rights by state and local



nearly identical to the language found in these other cases’
complaints that the court found to be determinative.


                                     7
    Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 8 of 16 PageID #: 434



governments and officials.        See Eggleton, 2007 WL 9718532, at

*2, 7; Lilly, 2005 WL 2171670, at *3.


             Applying the same analysis here, the court concludes

that the face of the plaintiff’s complaint does not raise a

federal question and thus that the removal jurisdiction is

lacking.     First, the plaintiff unambiguously clarified in her

remand briefing that she is asserting “only an action based upon

West Virginia law.”       ECF No. 3 at 5.     Second, although the

plaintiff’s complaint is as enigmatic as those addressed in

prior cases, it may be reasonably interpreted as asserting only

state causes of action and a right to relief that does not

necessarily depend on a question of federal law, 2 an

interpretation the court must credit.          Third, although, unlike

in prior cases, the plaintiff’s complaint does not expressly

disclaim reliance on § 1983, it generally eschews any federal

cause of action, and the plaintiff’s remand briefing expressly

disclaims reliance on § 1983 and any related federal statute.

See id. at 7. 3



2 Because the second cause of action “alleges violations of both
the West Virginia Constitution and the United States
Constitution,” it “does not necessarily depend on a resolution
of a substantial question of federal law.” Treadway, 2019 WL
6713389, at *1 (emphasis added).
3 The court emphasizes that it is relying on the plaintiff’s
unambiguous representations in her briefing, signed by her
counsel, that this action is brought only under West Virginia


                                       8
  Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 9 of 16 PageID #: 435



           The City’s attempts to distinguish the complaint in

this case from those addressed in prior cases are unavailing.

First, the City points out that, unlike in other cases, the

plaintiff’s complaint does not expressly disclaim reliance on §

1983.   The court concludes, however, that the fact that the

complaint does not expressly disclaim reliance on § 1983 is a

distinction without a difference because the complaint eschews

any federal cause of action, which, of course, includes an

action brought under § 1983, and because the plaintiff, in her

remand briefing, expressly disclaims any reliance on § 1983.


           Second, and relatedly, the City argues that City of

Saint Albans v. Botkins, 719 S.E.2d. 863 (W. Va. 2011), which

was decided after some of this court’s decisions discussed

above, weighs in favor of removal jurisdiction.          In Botkins, the

West Virginia Supreme Court of Appeals addressed a “complaint

alleging violations of ‘Article III, Sections 1, 5, 10, and 14

of the West Virginia Constitution which incorporates the

constitutional rights guaranteed to plaintiff under the First,

Fourth, Fifth, Sixth, and Fourteenth Amendments to the United




law and that she does not bring any claim under § 1983 or any
similar federal statute. In the court’s view, the plaintiff’s
representations constitute binding judicial admissions regarding
the nature of her claims. See Everett v. Pitt Cnty. Bd. of
Educ., 788 F.3d 132, 141 (4th Cir. 2015) (discussing judicial
admissions).


                                     9
 Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 10 of 16 PageID #: 436



States Constitution’” and determined that, “[a]s presented, the

‘constitutional tort’ claim would be a civil rights action under

the provisions of 42 U.S.C. § 1983.’”        719 S.E.2d at 866 n.8.

In the City’s view, Botkins stands for the proposition that,

under West Virginia law as articulated by the Supreme Court of

Appeals, a complaint that alleges violations of rights under

both the West Virginia and United States Constitutions and that

does not expressly disclaim reliance on § 1983 is construed as

an action brought under § 1983.       This view is further supported,

the City argues, by the understanding that “[§] 1983 is the

means for alleging a violation of federally protected rights by

local entities and their officials,” Lilly, 2005 WL 2171670, at

*3 (emphasis in original), and by the Supreme Court of Appeal’s

subsequent pronouncement that “West Virginia does not recognize

a private right of action for monetary damages for a violation

of Article III, Section 6 of the West Virginia Constitution,”

Syl. pt. 3, Fields v. Mellinger, ___ S.E.2d ___, 2020 WL 7223533

(W. Va. Nov. 18, 2020), which, in the City’s view, suggests that

there is no stand-alone cause of action for the violations of

the West Virginia constitution alleged in the plaintiff’s

complaint.


             The court is not persuaded by this argument.        Botkins

did not broadly hold that all complaints alleging violations of




                                    10
 Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 11 of 16 PageID #: 437



both state and federal constitutional rights that do not

expressly disclaim reliance on § 1983 should be deemed as if

brought under § 1983.     Rather, in a brief footnote, the Botkins

Court simply stated that it construed the specific complaint

“presented” to it as if brought under § 1983.         719 S.E.2d at 866

n.8.   Notably, the Botkins Court was not faced with a complaint,

like the plaintiff’s, that expressly eschews any desire to bring

a federal cause of action.      See ECF No. 6-1 (setting forth the

Botkins complaint).    Further, the City’s arguments that West

Virginia does not recognize certain, stand-alone state

constitutional causes of action and that § 1983 is the vehicle

for bringing certain federal constitutional causes of action are

beside the point.    “[A] plaintiff is the ‘master of the claim,’

and [s]he may ‘avoid federal jurisdiction by exclusive reliance

on state law’ in drafting h[er] complaint.”         Pinney, 402 F.3d at

442 (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392

(1987)).   Thus, plaintiffs can (and often do) assert state-law

causes of action that are subject to swift dismissal because

they are not cognizable under state law; this does not authorize

defendants or the court to re-cast them as federal causes of

action for purposes of removal jurisdiction.         Here, the

plaintiff’s second cause of action might not be a cognizable

state-law claim and thus might be subject to dismissal in state

court, but that does not mean it must therefore be construed as


                                    11
    Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 12 of 16 PageID #: 438



a federal claim, especially in light of the well-pleaded

complaint rule and the plaintiff’s express representations that

her complaint does not assert federal claims. 4


             Third, the City points out that the plaintiff’s

complaint invokes W. Va. Code § 29-12A-18(e), see ECF No. 1-2 at

7, which states that the West Virginia Governmental Tort Claims

and Insurance Reform Act generally does not apply to “[c]ivil

claims based upon alleged violations of the constitution or

statutes of the United States,” W. Va. Code § 29-12A-18(e).

However, as the City acknowledges, the plaintiff’s reference to

§ 29-12A-18(e) is “little more than an assertion . . . of how

[she] believes a state statut[ory] [defense] applies or will

apply to [her] case.”        Mem. Op. & Order, Taylor v. Kanawha Cnty.

Bd. of Educ., No. 2:05-0877, at 4 (S.D.W. Va. Dec. 19, 2005). 5

“[T]he application of [this] state law defense does not bear on

whether the action arises under federal law pursuant to 28



4 The City may be concerned that, upon remand to state court, the
plaintiff will attempt to proceed under, or otherwise rely on, §
1983 or a related federal statute as a vehicle to assert federal
claims. This concern may be justified, as the plaintiff in
Eggleton tried just that tactic. See Eggleton, 2007 WL 9718532,
at *6-7. Here, the court notes as it has previously that,
“should [the] plaintiff,” despite her representations amounting
to judicial admissions on which this court has relied, “attempt
to pursue federal claims in the state forum, a second removal
may be appropriate.” Lilly, 2005 WL 2171670, at *4 n.8.
5 The plaintiff filed the Taylor decision on the docket in this
case. See ECF No. 3-1 at 16-21.


                                       12
 Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 13 of 16 PageID #: 439



U.S.C. § 1331.”   Treadway, 2019 WL 6713389, at *2; see Caudill

v. Blue Cross & Blue Shield of N.C., 999 F.2d 74, 77 (4th Cir.

1993) (“[F]ederal issues interposed as a defense generally do

not create a cause of action ‘arising under’ federal law.”),

abrogated on other grounds by Empire Healthchoice Assurance,

Inc. v. McVeigh, 547 U.S. 677 (2006); cf. Pinney, 402 F.3d at

446 (“‘[A] case may not be removed to federal court on the basis

of a federal defense, . . . ,’ even if the complaint begs the

assertion of the defense, and even if ‘the defense is the only

question truly at issue in the case.’” (quoting Franchise Tax

Bd., 463 U.S. at 14)).


          The City has not persuaded the court that the

plaintiff’s complaint is materially different than similarly

worded complaints this court has found do not raise a federal

question sufficient to invoke removal jurisdiction.          Because the

face of the plaintiff’s complaint does not raise a federal

question, removal jurisdiction is lacking, and remand is

appropriate.


B.   Costs and Expenses


          “An order remanding the case may require the payment

of just costs and any actual expenses, including attorney fees,

incurred as a result of the removal.”        28 U.S.C. § 1447(c).

“Absent unusual circumstances, courts may award attorney’s fees


                                    13
 Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 14 of 16 PageID #: 440



under § 1447(c) only where the removing party lacked an

objectively reasonable basis for seeking removal.”          Martin v.

Franklin Capital Corp., 546 U.S. 132, 141 (2005).


           The court concludes that an award of costs and

expenses is unwarranted in this case.        This court’s prior

decisions have repeatedly observed that complaints in this vein

are, at best, enigmatic because, although they do not assert

federal causes of action, they allege violations of federal

constitutional rights and confusingly attempt to preserve the

subject-matter jurisdiction of the United States Supreme Court.

See Treadway, 2019 WL 6713389, at *1-2; Eggleton, 2007 WL

9718532, at *6-7; Lilly, 2005 WL 2171670, at *3 & n.5.           The

plaintiff’s counsel should be aware of the inherent ambiguity of

such complaints as he has appeared as counsel in several cases

involving them.    See, e.g., Eggleton, 2007 WL 9718532; Lilly,

2005 WL 2171670.    Cost-shifting under § 1447(c) is not

appropriate when it appears that the plaintiff is aware that the

underlying complaint is designed to obfuscate the nature of her

claims.   See Lilly, 2005 WL 2171670, at *4 n.8 (“The court

declines to award fees and costs[ where] [the] [p]laintiff’s

ambiguous pleading provoked the removal.”).


           Beyond the ambiguous nature of such complaints in

general, the court also notes that the plaintiff’s complaint



                                    14
 Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 15 of 16 PageID #: 441



presented an additional potential justification for removal.            In

its prior decisions, the court explained that a complaint’s

express disclaimer of reliance on § 1983 was one of three

factors militating against removal jurisdiction.          See Eggleton,

2007 WL 9718532, at *2; Lilly, 2005 WL 2171670 at *3.           But

unlike in prior cases, the plaintiff’s complaint did not

expressly disclaim reliance on § 1983 specifically.          In this

memorandum opinion and order, the court has concluded that the

plaintiff’s general disclaimer of any federal cause of action in

her complaint and her unambiguous representations that she

disclaims any reliance on § 1983 specifically in her remand

briefing is enough.    However, the City’s belief that the absence

of any disclaimer in the complaint regarding § 1983

distinguished the plaintiff’s complaint and was intended to

provide a conduit for raising federal issues was not

unreasonable.


          In sum, the court concludes that the City had an

objectively reasonable basis for seeking removal and that an

award of costs and expenses is not appropriate.


                            III. Conclusion


          For the foregoing reasons, it is ORDERED that the

plaintiff’s motion to remand and for costs and expenses (ECF No.

3) be, and hereby it is, granted to the extent it requests this


                                    15
 Case 2:20-cv-00465 Document 33 Filed 12/11/20 Page 16 of 16 PageID #: 442



action be remanded to state court and denied to the extent it

requests an award of costs and expenses.


          It is further ORDERED that this action be, and hereby

it is, remanded for all further proceedings to the Circuit Court

of Kanawha County, West Virginia.


          It is further ORDERED that all other pending motions

(ECF No. 21, ECF No. 24, and ECF No. 29) be, and hereby they

are, denied as moot.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties and a certified copy to the clerk of court

for the Circuit Court of Kanawha County, West Virginia.



                                         ENTER: December 11, 2020




                                    16
